UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



SHEWAFERAW SHIBESHI,

       Plaintiff,
              v.                                         Civil Action No. 12-356 (JEB)
UNITED STATES OF AMERICA, et al.,

       Defendants.


                                 MEMORANDUM OPINION

       Pro se Plaintiff Shewaferaw Shibeshi, a frequent litigant in assorted federal courts, has

filed this opaque suit against 21 Defendants, including a dozen federal judges who have ruled

against him in previous cases. Having granted the separate motions to dismiss of five other

Defendants – Alice Lloyd College, Philander Smith College, the law firms of Wyatt, Tarrant &

Combs, LLP, and Cross, Gunter, Witherspoon & Galchus, P.C., and the District of Columbia –

see ECF Nos. 35, 46, the Court now grants Defendant Bank of America’s.

I.      Background

       The only allegations related to Bank of America in Plaintiff’s Fourth Amended

Complaint are: the Bank, among others, “violated Common Law and defamed Plaintiff by

causing preparation and publication of false statements that attacked his honor and reputation,”

Fourth Am. Compl., ¶ 34; the Bank “conspired with Superior Court of the District of

Columbia,” id., ¶ 38; and the Bank, among others, was “involved in conspiracy and defamation

acts established in cause of action three and four of this amended complaint.” Id., ¶ 42.

       What all of this refers to is made slightly less confusing by Addendum B to this version

of the Complaint, which refers to a lawsuit that Plaintiff brought against the Bank in D.C.

                                                1
Superior Court, which that court apparently dismissed because of defective service. See id.,

Addendum B. The Bank has now moved for dismissal.

II.     Legal Standard

       In evaluating Defendant’s Motion to Dismiss, the Court must “treat the complaint’s

factual allegations as true . . . and must grant plaintiff ‘the benefit of all inferences that can be

derived from the facts alleged.’” Sparrow v. United Air Lines, Inc., 216 F.3d 1111, 1113 (D.C.

Cir. 2000) (quoting Schuler v. United States, 617 F.2d 605, 608 (D.C. Cir. 1979)) (internal

citation omitted); see also Jerome Stevens Pharms., Inc. v. FDA, 402 F.3d 1249, 1253 (D.C. Cir.

2005). This standard governs the Court’s considerations of a defendant’s motions under both

Rules 12(b)(1) and 12(b)(6). See Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (“in passing on a

motion to dismiss, whether on the ground of lack of jurisdiction over the subject matter or for

failure to state a cause of action, the allegations of the complaint should be construed favorably

to the pleader”); Walker v. Jones, 733 F.2d 923, 925-26 (D.C. Cir. 1984) (same). The Court

need not accept as true, however, “a legal conclusion couched as a factual allegation,” nor an

inference unsupported by the facts set forth in the Complaint. Trudeau v. Fed. Trade Comm’n,

456 F.3d 178, 193 (D.C. Cir. 2006) (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986))

(internal quotation marks omitted).

III.    Analysis

       In moving to dismiss, the Bank first points out that the Rooker-Feldman doctrine deprives

this Court of subject-matter jurisdiction to hear Plaintiff’s claims against it. Deriving from the

decisions in Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and District of Columbia Court

of Appeals v. Feldman, 460 U.S. 462 (1983), this doctrine provides that a federal district court

has no jurisdiction over actions that essentially seek “appellate review of the state judgment in a



                                                   2
United States district court, based on the losing party’s claim that the state judgment itself

violates the loser’s federal rights.” Johnson v. De Grandy, 512 U.S. 997, 1005-06 (1994)

(citations omitted); see also Gray v. Poole, 275 F.3d 1113, 1119 (D.C. Cir. 2002) (“doctrine

prevents lower federal courts from hearing cases that amount to the functional equivalent of an

appeal from a state court”) (citation omitted).

       This is precisely what is going on here, as Plaintiff simply sues each court and judge who

ruled against him elsewhere, along with those parties that were defendants in the earlier cases.

In fact, he admits that this case “is on the denial to get protection of the law including denial of

trial” in Superior Court. Opp. at 2. Even more blatantly, he later states, “The questions here is

[sic] why and how the Superior Court of District of Columbia chosen [sic] to close its door for

litigation to Plaintiff and why and how Bank of America while served properly chosen [sic] not

to file response.” Id. at 3. If he does not like what happened to him in the Superior Court, his

recourse is with the D.C. Court of Appeals, not this Court.

       Even if his claims were not barred by Rooker-Feldman, they would be dismissed as

purely conclusory and without any factual support. This Court need not accept as true “a legal

conclusion couched as a factual allegation,” nor an inference unsupported by the facts set forth in the

Complaint. Trudeau, 456 F.3d at 193 (D.C. Cir. 2006) (quoting Papasan, 478 U.S. at 286) (internal

quotation marks omitted). This is particularly true where the allegations are as farfetched and

implausible as this one.

       A separate Order consistent with this Memorandum Opinion shall issue this date.




                                                       /s/ James E. Boasberg
                                                       JAMES E. BOASBERG
                                                       United States District Judge
Date: January 24, 2013
                                                  3